Case: 2:21-cr-00027-DLB-CJS Doc #: 23 Filed: 08/05/21 Page: 1 of 1 - Page ID#: 55




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF KENTUCKY
                             NORTHERN DIVISION
                                AT COVINGTON

CRIMINAL CASE NO. 21-27-DLB-CJS

UNITED STATES OF AMERICA                                                   PLAINTIFF


VS.                                    ORDER


BRIAN WILLIAM DELAFAYETTE                                                 DEFENDANT


                                   *** *** *** ***

      On July 21, 2021, Magistrate Judge Candace J. Smith, pursuant to referral and

with the consent of the parties, conducted a video rearraignment proceeding in this case

during which Defendant Brian William Delafayette pleaded guilty to the charge of the

Indictment. (See Doc. # 18).      Pursuant to 28 U.S.C. § 636(b)(1), Judge Smith

recommends that the Defendant's guilty plea be accepted. (See Doc. # 22). Neither side

has objected to that Recommendation, and the time to do so has expired. (Id. at 2-3).

Accordingly,

      IT IS ORDERED that the Defendant's guilty plea to the charge of the Indictment is

hereby ACCEPTED; Judge Smith's Recommendation (Doc. # 22) is hereby ADOPTED

as the opinion of the Court; and the parties' tendered Plea Agreement (Doc. # 20) shall

be filed by the clerk and docketed into the record.

      This 5th day of August, 2021.
